Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claims 24, 35, and 43, JP2007081239, as cited by the Applicant, discloses in Figs. 1 and 4 a magnetic device suitable for an inductor and a noise filter, the magnetic device comprising a laminate having a plurality of layers including a ribbon like magnetic body layer and conductor layer arranged in parallel, and filled with resin there-between. Lafontaine US 2008/0037298 discloses in Fig. 2 an inductor Lf comprising two magnetic cores T1 and T2 which are stacked on top one another. The combination of JP2007081239 in view of Lafontaine discloses two magnetic devices of JP2007081239 stacked on top of one another and necessarily discloses all of the limitations recited within claims 24, 35, and 43 EXCEPT wherein a height distance of the first resin member in a vertical direction is different from a height distance of the second resin member in the vertical direction; and wherein a top height of the top portion of the first resin member is different from a top height of the top portion of the second resin member. Instead in the resultant circuit, two identical magnetic devices of JP2007081239 are stacked on one another, thus does not meet the limitations in bold above in the independent claims 24, 35, and 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843